Citation Nr: 1003344	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  09-02 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for a 
psychiatric condition, to include anxiety, depression and 
posttraumatic stress disorder, prior to October 3, 2008.  

2.  Entitlement to a rating in excess of 10 percent for a 
psychiatric condition, to include anxiety, depression and 
posttraumatic stress disorder, as of October 3, 2008.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & spouse




ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from February 1951 to January 1953.  In addition to other 
military medals and decorations, the Veteran is in receipt of 
the Combat Infantryman's Badge for service rendered during 
the Korean War. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in March 2008 and 
March 2009 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida which, 
respectively, granted entitlement to service connection for 
anxiety disorder establishing the initial noncompensable 
rating, then increased the evaluation to 10 percent as of 
October 2008.  

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in St. Petersburg, Florida in 
November 2009 to present testimony on the issues on appeal.  
The hearing transcript has been associated with the claims 
file.

In November 2009, VA received additional evidence in the form 
of a letter the Veteran sent to his Congressman that was 
forwarded for association with the claims file.  This 
evidence has not yet been considered by the agency of 
original jurisdiction.  However, although this document was 
not accompanied by a waiver of the right to RO review of the 
additional evidence, the assertions therein are essentially 
duplicative of arguments and evidence that the RO has already 
had the opportunity to consider.  Thus, the Board finds that 
solicitation of a waiver and/or remand for initial 
consideration by the RO of this evidence is not required 
under 38 C.F.R. § 20.1304(c) (2009).


Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to October 3, 2008, the Veteran's psychiatric 
condition is principally manifested by intrusive memories 
once or twice per week, with nightmares related to his combat 
experiences on approximately a weekly basis.  His Global 
Assessment of Functioning (GAF) score for this time period 
primarily ranged from 55 to 65.  

2.  As of October 3, 2008, the Veteran's psychiatric 
condition is manifested by continuing intrusive recollections 
and nightmares, with fleeting audio-visual hallucinations and 
greater problems with depressive symptoms reported.  A GAF 
score of 49 was established, and antidepressant medication 
was initiated on this date. 


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for the 
Veteran's psychiatric condition are met prior to October 3, 
2008.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.130 Diagnostic 
Code 9413 (2009).

2.  The criteria for an initial 30 percent rating for the 
Veteran's psychiatric condition are met as of October 3, 
2008.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.130 Diagnostic 
Code 9413 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  

Due to the nature of this claim regarding severity of the 
Veteran's psychiatric disability, as it is specifically an 
appeal of the initial rating assigned in conjunction with the 
grant of service connection, adequate notice was not 
delivered prior to the initial assignment of the rating.  
However, once service connection is granted, the claim is 
substantiated and prior notice defects are rendered non-
prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  
Thus, VA's duty to notify with respect to the present claim 
for a higher initial rating has been satisfied.

Nonetheless, in March 2008 the AOJ notified the Veteran of 
information and evidence necessary to substantiate the claim, 
to include a description of the evidence VA would seek to 
provide, and that which the Veteran was expected to provide.  
This notice described the process by which disability ratings 
are determined, explaining that ratings are assigned from 0 
to 100 percent, based on the rating schedule, depending on 
the nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  VA correspondence to Veteran, March 
2008.  

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  All identified and available treatment records have 
been secured.  The Veteran has been medically evaluated in 
conjunction with his claim, and the medical evidence of 
record is considered adequate for rating purposes as the 
relevant records are based upon consideration of the 
appellant's medical history and describe the relevant 
disabilities in sufficient detail to enable the Board to 
reach a fully informed decision.  See Floyd v. Brown, 9 Vet. 
App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board notes that the Veteran's service treatment records 
are unavailable, as they are believed to have been involved 
in a fire at the National Personnel Records Center (NPRC) in 
July 1973.  However, as service connection has already been 
established for the Veteran's psychiatric condition, and the 
appellate period for the present claim begins over five 
decades after the Veteran's discharge from service, the 
service treatment records have no bearing on the present 
claim for an increased rating and the unavailability of such 
records does not impair the Board's ability to reach a 
determination in this appeal.  The duty to assist has been 
fulfilled.  

Disability Evaluation

The Veteran seeks a higher evaluation for his service-
connected psychiatric condition.  Disability evaluations are 
determined by application of VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  The Veteran appears to assert that a higher 
evaluation is warranted based upon the nature of his combat 
service in Korea.  See, e.g., Notice of disagreement, March 
2008; Lay statement by spouse with attached news article, 
April 2008.  To this end, the Board finds it important to 
note that disability ratings for compensation purposes are 
exclusively derived from criteria that in no way reflect 
factors such as bravery or distinction in service.  The Board 
acknowledges and appreciates this Veteran's honorable combat 
service; however, entitlement to higher ratings for his 
service-connected psychiatric disability, discussed herein, 
is based upon the severity of his recent symptomatology 
alone.  

The Schedule for Rating Disabilities identifies various 
disabilities by separate diagnostic codes.  38 U.S.C.A § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code (DC), the higher evaluation is assigned if 
the disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2009). 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In appeals concerning the 
assignment of an initial rating, higher evaluations for 
separate periods based on the facts found during the appeal 
period are available.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  As here, where a given disability has undergone 
varying and distinct levels of severity during the period 
that the increased rating claim has been pending, it is 
appropriate to apply staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

Service connection was established for Anxiety Disorder not 
otherwise specified (NOS) by rating decision in March 2008.  
The disability was initially evaluated as noncompensably 
disabling under DC 9413.   The Veteran disagreed with the 
initial rating, stating that he should receive "at least" 
10 percent disability for his mild psychiatric condition.  
Notice of disagreement, March 2008.  Additional evidence was 
received during the pendency of the appeal, and by rating 
decision dated in March 2009 the evaluation was increased to 
10 percent effective as of October 3, 2008.  

The United States Court of Appeals for Veterans Claims has 
held that on a claim for an original or increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law or regulations, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Court further held that, where a claimant has 
filed a notice of disagreement as to a RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id.  Thus, the issue remains 
in appellate status for ratings assigned both before and 
after October 3, 2008.

The Board must also note that the medical evidence of record 
shows that, in addition to Anxiety Disorder, the Veteran has 
also been diagnosed with Major Depressive Disorder, and 
Posttraumatic Stress Disorder (PTSD).  Specifically, the 
Veteran is shown to meet the diagnostic criteria for PTSD as 
of October 3, 2008.  See VA Psychology outpatient note, 
October 2008.  The Veteran's diagnosed depression and PTSD 
have not been disassociated from the service-connected 
Anxiety Disorder, and the associated symptomatology is 
generally consistent over the course of the appeal, 
regardless of the diagnostic label used.  Under such 
circumstances, VA is required to resolve any reasonable doubt 
in favor of the Veteran and consider his overall psychiatric 
symptomatology as due to the service-connected disability.  
See Mittleider v. West, 11 Vet. App. 181 (1998); 38 C.F.R. 
§§  3.102, 4.3 (2009).  

Under the rating criteria for mental disorders, a 10 percent 
rating is appropriate where it is found that occupational and 
social impairment is due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or where 
symptoms are controlled by continuous medication.  38 C.F.R. 
§ 4.130.

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment, with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss.  Id.  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A higher 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.  

A total rating (100 percent) requires total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.  

The "such symptoms as" language of the diagnostic codes for 
mental disorders means "for example" and does not represent 
an exhaustive list of symptoms that must be found before 
granting the rating of that category.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).  However, as the 
Court also pointed out in that case, "[w]ithout those 
examples, differentiating a 30% evaluation from a 50% 
evaluation would be extremely ambiguous."  Id.  The Court 
went on to state that the list of examples "provides 
guidance as to the severity of symptoms contemplated for each 
rating."  Id.  Accordingly, while each of the examples needs 
not be proven in any one case, the particular symptoms must 
be analyzed in light of those given examples.  Put another 
way, the severity represented by those examples may not be 
ignored.

Additionally, in evaluating psychiatric disabilities, the 
Board has adopted the 4th edition of the Diagnostic and 
Statistical Manual of Mental Disorders, published by the 
American Psychiatric Association (DSM-IV).  That manual 
includes a Global Assessment of Functioning (GAF) scale 
reflecting psychological, social and occupational functioning 
on a hypothetical continuum of mental illness where higher 
numbers reflect greater functionality and lower numbers 
reflect more severe symptomatology.  See Richard v. Brown, 9 
Vet. App. 266, 267 (1996)(citing DSM-IV).  During the present 
appeal, this Veteran has been assigned GAF scores ranging 
from 65 to 49.  See, e.g., VA examination, February 2008 
(assigning a score of 65); VA treatment note, October 2008 
(assigning a score of 49).   

A score of 61 to 70 indicates some mild symptoms (such as 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  A score of 51-60 indicates moderate symptoms 
(such as flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (such as few friends, 
conflicts with peer or coworkers).  A score of 41-50 
indicates serious symptoms (such as suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(such as no friends, unable to keep a job).  American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. text rev. 2000).   

Prior to October 3, 2008

Approximately one month prior to filing the present claim for 
benefits, the Veteran reported for initial orientation and a 
clinical diagnostic interview at a VA PTSD clinic.  VA 
treatment record, June 2007.  At that time, the Veteran 
reported intrusive memories, distressing dreams and sleep 
disturbances related to his combat experiences in the Korean 
War.  He described feeling "jittery" or "nervous" when he 
sees people of Asian ancestry or war scenes depicted in 
movies.  There were no past or present psychiatric 
medications reported.  The Veteran was appropriately groomed 
and fully oriented.  He denied experiencing hallucinations 
and was determined to have normal thought processes, fair 
insight, and judgment intact.  A VA licensed clinical social 
worker diagnosed PTSD and "rule out" Mood Disorder.  A GAF 
score of 55 was assigned, indicating moderate symptomatology 
with moderate difficulty in social and/or occupational 
functioning.  Id.; DSM-IV, supra.  

Subsequently, the Veteran reported for VA Compensation & 
Pension examination in February 2008.  Symptoms described by 
the Veteran were generally consistent with those previously 
described in June 2007.  He described feeling depressed two 
to three times per week when he awakens in the middle of the 
night, and anxious or tense four to five times per week for 
an average of three hours in each instance.  The Veteran was 
cooperative and attentive toward the examiner with 
spontaneous, clear, and coherent speech.  He described his 
mood as "so-so" and was fully oriented to person, time and 
place.  Sleep impairment was identified as the Veteran 
reported getting two to three hours of sleep per night while 
napping during the day.  The examiner noted the presence of 
passive suicidal thoughts in the past, although no current 
suicidal ideation was present.  He determined that the 
Veteran was currently at low risk for self-harm.  The Veteran 
reported being involved in physical altercations in the 1960s 
or before, but now has fair impulse control.  Remote, recent, 
and immediate memory were evaluated as normal.  VA 
examination, February 2008.  

Based upon psychometric scores using interview-based 
diagnostic instruments, the examiner determined that the 
Veteran did not meet the clinical criteria for a diagnosis of 
PTSD at the time; however, he opined that the Veteran did 
meet clinical criteria for Anxiety Disorder NOS as a result 
of his combat in Korea.  The examiner further opined that the 
Veteran's psychiatric symptomatology "is not serious 
enough" to interfere with occupational or social 
functioning.  Id.  A GAF score of 65 was assigned indicating 
mild symptoms only, with some meaningful interpersonal 
relationships.  Id.; DSM-IV, supra.  Notably, the Veteran has 
been married to his wife since 1951, a period of over 50 
years.  See Declaration of status of dependents accompanied 
by church marriage certificate.   

Considering the evidence in its entirety, the Board finds 
that the Veteran is entitled to a compensable 10 percent 
evaluation, and no greater, for his psychiatric disability 
prior to October 3, 2008.  Specifically, the lowest GAF score 
assigned during this period was 55, reflecting moderate 
difficulty in social or occupational functioning, and the 
Veteran describes some decrease in efficiency and ability to 
perform tasks due to his psychiatric symptomatology.  See VA 
treatment record; Board hearing transcript, November 2009 
(recounting Veteran's own statements regarding impact of 
symptomatology on activities of daily living).  Thus, the 
severity of his symptoms is found to be most consistent with 
the criteria described at the 10 percent rating.  38 C.F.R. 
§§ 4.7, 4.130.   

Although considered, the Veteran does not exhibit severity of 
symptomatology consistent with a rating in excess of 10 
percent for this time period.  He describes only mild or 
transient symptoms with decreased performance of occupational 
tasks, rather than intermittent periods of inability to 
perform such tasks.  The medical evidence shows the Veteran 
does not have clinically significant memory loss, panic 
attacks, or other symptoms consistent with the severity 
contemplated for a 30 percent evaluation prior to October 3, 
2008.  Furthermore, a rating in excess of 30 percent is not 
warranted during this time period as the Veteran is shown to 
have essentially normal affect, speech, and thought processes 
without deficiencies in most areas or total occupational and 
social impairment.  38 C.F.R. § 4.130.  

As of October 3, 2008

The Veteran is shown to have undergone an assessable increase 
in psychiatric symptomatology as of October 3, 2008.  On this 
date, the Veteran is seen by the same VA social worker that 
conducted the previously described intake interview in June 
2007.  The Veteran espoused similar symptomatology regarding 
intrusive memories, dreams and sleep disturbances; however, 
he also described fleeting audio-visual hallucinations and 
increasing thoughts of self-harm.  Mental status was 
evaluated with a slightly restricted range in affect, and 
mood congruent to content of discussion.  No delusional or 
unusual thought content was identified.  The Veteran 
described his mood as "I don't feel too bad right now."  VA 
treatment record, October 2008.  The practitioner diagnosed 
PTSD, Major Depressive Disorder, and rule out Psychotic 
Disorder, as opposed to this practitioner's prior diagnosis 
of PTSD with rule out Mood Disorder.  VA treatment record, 
October 2008 compare with VA treatment record, June 2007.  A 
GAF score of 49 was assigned, denoting serious symptomatology 
with a serious impairment in social or occupational 
functioning.  VA treatment record; DSM-IV; supra.  VA 
pharmacy records also indicate that antidepressant medication 
was initiated as of October 3, 2008.  

Thus, the evidence of record reflects that as of October 3, 
2008, the Veteran had undergone an appreciable increase in 
the severity of his service-connected psychiatric disability.  
A 30 percent staged rating is warranted under these 
circumstances, as his symptomatology is most consistent with 
the severity contemplated by the diagnostic criteria 
associated with this rating.  The Veteran is not shown to 
have abnormal speech patterns, panic attacks, difficulty in 
understanding complex commands, or other symptomatology 
contemplated by the criteria for a 50 percent evaluation.  He 
does not have obsessional rituals that interfere with routine 
activities, near continuous panic or depression that affects 
his ability to function independently, appropriately, or 
effectively.  He does not exhibit spatial disorientation or 
neglect of personal appearance or hygiene.  Nor does he 
exhibit total occupational and social impairment.  Thus, his 
symptomatology is not consistent with the severity 
contemplated by a 70 percent or total rating.  38 C.F.R. 
§ 4.130.  

In all, the Board finds that a 10 percent evaluation, and no 
higher, is warranted prior to October 3, 2008, and a 30 
percent evaluation, and no higher, is warranted as of October 
3, 2008.  

Lastly, in reaching the above decision, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the appellant, as required by the holding of 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions regarding extraschedular 
ratings.  The Board finds that the evidence of record does 
not present "an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2009); see also Thun v. Peake, 22 Vet. App. 
111, 115-16 (2008) (referral for extraschedular rating 
warranted only where level of disability is not contemplated 
by rating schedule and disability picture exhibits other 
related factors showing unusual or exceptional disability 
picture).  

Also, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court 
held that a TDIU claim is part of an increased rating claim 
when such claim is raised by the record.  The Court further 
held that when evidence of unemployability is submitted at 
the same time that the Veteran is appealing the initial 
rating assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board finds 
that a claim for a TDIU is not raised by the record as the 
evidence of record fails to show that the Veteran is 
unemployable as a result of service-connected disability.  
Therefore, the Board finds that no further consideration of a 
TDIU is warranted.


ORDER

Prior to October 3, 2008, an initial rating of 10 percent for 
the Veteran's psychiatric condition, to include anxiety, 
depression and posttraumatic stress disorder, is granted.   

As of October 3, 2008, an initial rating of 30 percent for 
the Veteran's psychiatric condition, to include anxiety, 
depression and posttraumatic stress disorder, is granted.   



____________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


